DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 12-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansley, US-5715094.
In regards to claim 1, Ansley discloses a head mounted display device  (Fig. 1 and 3, 50 display system; Col. 1 15-18 head mounted display) comprising: a support section mounted on a head of a user (Fig. 3, 50 display system; Col. 1 15-18 head mounted display; Col. 1, 11-18 a head mounted display utilizes display elements supported by or on a user’s head);  5a visor supported by the support section so as to be disposed in front of eyes of the user (Fig. 1 and 3, 70L and 70R visors); a display 
In regards to claim 2, Ansley discloses an intermediate image is formed within the projection optical systems corresponding 20to the left and right reflecting surfaces or on optical paths from the projection optical systems to the corresponding reflecting surfaces (Fig. 1 and 4, 68L and 68R fiber optic cover plates; Col. 2, 63 - Col. 3, 25 projecting images onto the left and right visors from the displays through the fiber optic 
In regards to claim 3, Ansley discloses the left and 15right reflecting surfaces each have an aspherical shape whose curvature in the Y'-Z' plane is smaller than the curvature in the X'-Z' plane by an amount corresponding to a difference in optical power due to a difference in the incident angle of the display light to the reflecting surface (Col. 
In regards to claim 5, Ansley discloses the 25projection optical systems (Fig. 1 and 4, 68L and 68R fiber optic cover plates; Col. 2, 63 - Col. 3, 25 projecting images onto the left and right visors from the displays through the fiber optic cover plates, i.e. intermediate image) respectively corresponding to the left and right reflecting surfaces2451826113PC each include at least one reflection mirror (Fig. 1 and 3, 70L and 70R visors; Col. 2, 63 - Col. 3, 25 projecting images onto the left and right visors which is reflected to the eyes), and a reflecting surface of the reflection mirror has an aspherical shape (Fig. 3, 70L and 70R visors; Col. 2, 63 - Col. 3, 11-14 aspherical visors).  
In regards to claim 6, Ansley discloses the 5reflecting surface of the reflection mirror is a concave surface (Fig. 3, 70L and 70R visors are concave).  
In regards to claim 7, Ansley discloses the reflection mirror is a back-surface reflection mirror having a refracting effect in addition to a reflecting effect (Col. 2, 56-62 combining images with the ambient environment; not all light is reflected to provide a see-through to the ambient environment, i.e. some light is refracted).  
In regards to claim 8, Ansley discloses the surface having the refracting effect has an aspherical shape (Fig. 3, 70L and 70R visors; Col. 2, 63 - Col. 3, 11-14 aspherical visors; Col. 2, 56-62 combining images with the ambient environment; not all 
In regards to claim 9, Ansley discloses the 15projection optical systems respectively corresponding to the left and right reflecting surfaces each include at least one lens having a refracting effect on both surfaces, and at least one surface of the lens has an aspherical shape (Fig. 5, 112 fiber optic cover plate, i.e. lens; Col. 4, 13 – 29 fiber optic cover plate receives light from the PDLC and some light is refracted in the cladding, which is present throughout the entire fiber optic cover plate, and some is passed through the fibers depending on the scattering of the PDLC).  
In regards to claim 12, Ansley discloses the display2551826113PC section (Fig. 1 and 3, 60L and 60R displays) and the projection optical system (Fig. 1 and 4, 68L and 68R fiber optic cover plates; Col. 2, 63 - Col. 3, 25 projecting images onto the left and right visors from the displays through the fiber optic cover plates, i.e. intermediate image) are arranged so that a principal ray corresponding to a center of a visual field of the display light emitted from the display section is emitted at an angle which is not orthogonal to the display surface of the display section (Fig. 1 and 3).  
5 In regards to claim 13, Ansley discloses the display section (Fig. 1 and 3, 60L and 60R displays) and the projection optical system (Fig. 1 and 4, 68L and 68R fiber optic cover plates; Col. 2, 63 - Col. 3, 25 projecting images onto the left and right visors from the displays through the fiber optic cover plates, i.e. intermediate image) are arranged so that a principal ray corresponding to a center of a visual field of the display light emitted from the display section is emitted from a position displaced from a center of the display surface of the display section (Fig. 1 and 3).

In regards to claim 16, Ansley discloses the display section includes a light-emitting display element (Col. 2, 45 – 52 FED or electroluminescent displays). 
In regards to claim 17, Ansley discloses the display section includes a small projector (Fig. 5, 104 lamp; Fig. 5, 102 light rays are projected to fiber optic plate 108) and a small screen (Fig. 5, PDLC, i.e. screen).  
In regards to claim 18, Ansley discloses the display section includes a transmission-type display element (Fig. 5, PDLC) and a backlight illumination unit for illuminating the display element with light from behind (Fig. 5, 104 lamp), where at least a portion of the backlight illumination unit is a small projector (Fig. 5, 102 light rays are projected to fiber optic plate 108).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansley, US-5715094 in view of Harrison, US-20170108696.
In regards to claim 4, Ansley does not disclose expressly the visor has a surface layer formed on an inner surface or outer surface, the surface layer being made of a material different from a base material of the visor.  
Harrison discloses a visor (Fig. 5, 10 optical system, i.e. visor) has a surface layer formed on an inner surface or outer surface, the surface layer being made of a material different from a base material of the visor (Fig. 5, 78 surface elements; Par. 0033-0034 surface elements on outer surface).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the visor of Ansley could include surface elements as Harrison discloses. The motivation for doing so would have been to collimate and reflect light (Harrison Par. 0034).
Therefore, it would have been obvious to combine Harrison with Ansley to obtain the invention of claim 4.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansley, US-5715094 in view of Reule, US-4634215.
In regards to claim 10, Ansley does not disclose the lens has 20a refractive index nd equal to or higher than 1.58.  
Harrison discloses an aperture of an optical fiber and the respective refractive indices are determined by an equation.  

Therefore, it would have been obvious to combine Reule with Ansley to obtain the invention of claim 10.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansley, US-5715094 in view of Choi, US-20040189893.
In regards to claim 11, Ansley does not disclose the display section is configured to display information in two or more colors.  
Choi discloses a PDLC configured to display information in two or more colors (Par. 0019).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the PDLC of Ansley can be a color PDLC as Choi discloses. The motivation for doing so would have been to provide a color HMD.
Therefore, it would have been obvious to combine Choi with Ansley to obtain the invention of claim 11.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansley, US-5715094 in view of Gao, US-20140071539.
In regards to claim 15, Ansley does not disclose the display 15section includes a reflection-type display element, an illumination section for emitting illumination light, and 
Gao discloses a HMD (Par. 0056 hmd system) wherein the display 15section includes a reflection-type display element (Fig. 2, 205 micro-display; Par. 0056 micro-display panel 205, can be either a reflective type micro-display (e.g., LCoS, FLCoS, or DMD panels)”), an illumination section for emitting illumination light (Fig. 2, 240 ray bundles; Par. 0056 ray bundles are emitted), and a reflection-type optical system configured to illuminate the display surface of the display element with the illumination light and to guide the light reflected by the display surface (Fig. 2, 250 exit pupil; Par. 0056 light from the reflective display is output to the eyes).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Ansley can be a reflective micro-display as Gao discloses. The motivation for doing so would have been that both reflective and emissive displays are both utilized in HMDs and can be substituted for each other.
Therefore, it would have been obvious to combine Gao with Ansley to obtain the invention of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/13/20

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622